                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION

                               NO. 7:09-CR-117-FL-1

UNITED STATES OF AMERICA               :
                                       :
             v.                        :          ORDER TO SEAL
                                       :
RICHARD ALLEN BROWN                    :



      Upon motion of the United States, it is hereby ORDERED Docket Entry Number 63

be sealed until such time as requested to be unsealed by the United States Attorney.

      It is FURTHER ORDERED that the Clerk provide a filed copy of the Motion and a

signed copy of the Order to the United States Attorney’s Office.

                                  19th day of ____________,
      IT IS SO ORDERED, this the ____           March          9
                                                            201___.




                                       _________________________________
                                       Louise W. Flanagan
                                       United States District Judge
